Name: Council Regulation (EEC) No 715/80 of 26 March 1980 extending the arrangements applicable to trade with the Republic of Cyprus beyond the date of expiry of the first stage of the Association Agreement
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3. 80 Official Journal of the European Communities No L 81 /23 COUNCIL REGULATION (EEC) No 715/80 of 26 March 1980 extending die arrangements applicable to trade with the Republic of Cyprus beyond die date of expiry of the first stage of die Association Agreement with the Republic of Cyprus in the context of the Association with that country should be extended, HAS ADOPTED THIS REGULATION : Article 1 The trade arrangements instituted by the Additional Protocol to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus, including the Supplementary Protocol to that Agreement, shall continue to be appli ­ cable in the Community after 31 December 1979 until 31 March 1980. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (1), Whereas the provisions of the Additional Protocol to the Agreement establishing an Association between the European Economic Community and the Repu ­ blic of Cyprus (2), of the Supplementary Protocol to that Agreement (3), and of the Protocol laying down certain provisions relating to trade in agricultural products between the European Economic Commu ­ nity and the Republic of Cyprus (4), lapsed on 31 December 1 979 ; Whereas pending the entry into force of the Transi ­ tional Protocol to the Association Agreement the arrangements applied by the Community to trade Article 2 The products listed below originating in Cyprus and imported into the Community shall be admitted at the rates of customs duties applicable under the Common Customs Tariff reduced by the percentage indicated for each of them : CCT heading No Rate of reduction (%) Description 07.01 60 Vegetables, fresh or chilled : A. Potatoes : ex II . New potatoes : (a) From 1 January to 15 May :  From 1 January to 31 March G. Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots : ex II . Carrots and turnips :  Carrots :  From 1 January to 31 March ex S. Sweet peppers :  From 1 January to 31 March 60 50 a) (a) Within the limits of a Community tariff quota of 65 tonnes. (*) Opinion delivered on 14 March 1980 (not yet published in the Official Journal .) (*) OJ No L 339, 28. 12. 1977, p. 2. (J) OJ No L 172, 28 . 6. 1978, p. 2. (&lt;) OJ No L 172, 28 . 6. 1978, p. 10. No L 81 /24 Official Journal of the European Communities 27. 3 . 80 Article 3 1 . (a) Pursuant to Article 2, the Common Customs Tariff duty for sweet peppers falling within subheading 07.01 S of the Common Customs Tariff, originating in Cyprus, shall be suspended at 4-5 % for the period 1 January to 31 March 1980 within the limits of a Commu ­ nity tariff quota of 65 tonnes. (b) The volume of the tariff quota referred to in (a) shall constitute a reserve . (c) If the need should arise for the products in question in a Member State, the latter shall draw an appropriate share from the reserve, providing that the size of the reserve so permits. (d) The shares drawn pursuant to (c) shall be valid until 31 March 1980 . 2 . (a) The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to paragraph 1 are opened in such a way that imports may be charged without interruption against the accumulated shares of the Community quota. (b) The Member States shall ensure that importers of the products in question established in their territory have free access to the shares allocated to them. (c) The Member States shall charge imports of the said goods against their shares as and when the goods are entered with the customs authorities for free circulation . (d) The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with the conditions set out in (c). 3 . At the request of the Commission, Member States shall inform it of imports actually charged against their shares. 4 . The Member States and the Commission shall cooperate closely in order to ensure compliance with this Article. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1980 . For the Council The President G. MARCORA